Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 14-30 are pending in the current application.
2.	This application is a 371 of PCT/EP2018/062042 05/09/2018 and claims benefit of EUROPEAN PATENT OFFICE (EPO) 17171875.2 05/19/2017.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne US 4,487,945 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Verlag Helvetica Chimica Acta: 2002, pgs. 191-211 AND University of Pittsburgh Lecture Notes of George C. Bandik, Online “http://www.pitt.edu/~bandik/organicweb/recrystallization.html” March 29, 1999 accessed March 18, 2021.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Payne teaches the process of claim 1 as crystallization at embodiment 45 where the compound of Formula I was purified by crystallization in hexane, which is steps i) and iii).   The Embodiment 45 is reproduced here:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This compound is the embodiment where R1 is methyl and R2 is isopropyl of claim 17. The process in embodiment 1 is the process of claim 26-30.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Since the reaction of embodiment 1 proceeds stereoselectively with retention of the configuration at center of the 2-position, the enantiopurity of the (R) terpinen-4-ol should be reflective of the D20 of -28o and the pure R material has a known [a]D20 of -33.7o [Ohloff, “2. Absolute Konfiguration von Terpinenol(4)Helv. Chim. Acta 1965, 48, 10-28.  Page 17 “1. Darstellung von (+ )-4-Hydroxycarvomenthol (2) durch Hydroborierung von(-)-Terpinenol-(4) (1). - In eine Lösung aus 15 g Alkohol 1 ([a]D20 = - 33,7o)....” and pure (S) terpinen-4-ol has an [a]D20 of +45.21° [ibid page 15, “21 verbindet somit die 1 R-Reihe der Menthole mit dem (4S)-Terpinenol-(4) (29). Die optische Rotation von 29 errechnet sich aus Diol 21 ([a]: = - 27,7") zu [a]? = + 46,67" [27], wenn man die bereits hergestellte Korrelation zwischen 1 von [a]: = - 33,7" und 2 von [a]: = + 20" berucksichtigt” See also Liu “Stereochemistry of Microbiological Hydroxylations of 1,4-Cineole” J. Org. Chem. 1988, 53, 5700-5704, page 5701 column 1, “The approach used in the preparation of standard compounds is outlined in Scheme I. Chiral 2-exo-hydroxy1,4-cineoles (4 and 8) were readily obtained by epoxidation of (R)-3 ([M]d -32.8° found, reported -33.7°,27 optical purity 97.3%) and (S)-terpinen-4-ol (7) ([M]D +45.21° found, reported +46.67°,27 optical purity 96.9%), followed by acid-catalyzed opening of the epoxides and intramolecular cyclization.28].   Since Rotation (R/S Mix) = [Fraction(S) × Rotation (S)] + [Fraction(R) × Rotation (R)], the percentage of S is 7.1% and R is 92.9% which falls within the range of i).
B)	Ascertaining the differences between the prior art and the claims at issue.
Payne does not mention stirring the suspension or heating to dissolve in his crystallization.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry 
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  It would have been prima facie obvious to one of ordinary skill in the art at the 
“7.3.1. Change of Temperature
The solubility of most materials is lower in cold solvent than in hot solvent. This is the typical principle applied in traditional crystallization. The material to be crystallized is dissolved in hot solvent, and the resulting solution is cooled. Nucleation (initial deposit of solid material) occurs, when the concentration in solution exceeds the supersaturation threshold at the given temperature. Control of the cooling rate controls the rate of change of solubility and hence the rate of crystal growth.”
 Payne does not comment on the precise conditions of the crystallization, however a person of ordinary skill in the art would have been aware of stirring and using heat to dissolve the compound and motivated to do so based on the desire to obtain a more pure form of an important compound.  Regarding claim 15, the lecture notes suggest using seed crystals to induce crystallization  “b.) Ask a classmate who has recovered the pure solute to 'donate' a small amount   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 14-16, 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound where R1 is methyl and R2 is isopropyl, does not reasonably provide enablement for the full scope of R1/R2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. ,
[0009] The relation between the applicability of resolution methods based on the crystallization and the constitution of organic racemates is not clearly predictable and must apparently be checked experimentally case by case [Chem.  Rev.  3, 297 (1963)]. 

 [0010] A basis for controlling the optical resolution utilizing crystallization is not clearly predictable.  When the degree of supersaturation of an organic racemate is high, the resolution cannot, in general, be carried out successfully.  In fact, it has been recommended that the resolution should be carried out below a certain limit.  However, such limit is not clearly predictable because the basis of such a limit has not been elucidated.  Therefore, such a limit for an individual organic racemate must apparently be experimentally determined case by case. 

Secor’s conclusion is quoted here:  “Although a wide variety of chemical compounds have been resolved by crystallization, it is not yet possible to predict whether or not resolution of a given racemic modification is possible. At present, each pair of optical isomers must be studied experimentally to determine whether selective crystallization can be accomplished.”
While some publications have appeared since Secor including “Preferential Crystallization” by Gérard Coquerel in Novel Optical Resolution Technologies Top Curr Chem (2007) 269: 1–51 Springer-Verlag Berlin Heidelberg 2006, the predictability has changed little.  Coquerel classifies the instant system as “N◦ 2 R–S–V ternary system composed of the couple of enantiomers and an achiral solvent V.” on page 5.  This system is discussed on page 24 ff. “It is 
	The instant claims are drawn to an open ended number of “substituted compounds” which are not fully described but there is a list of substituents in claim 16 which includes halogens, CN, nitro, methyl, phenyl and benzyl.  Each of these compounds would have unique solubility and would not be expected to behave the same as the sole example with methyl and isopropyl.  In   Konuki “Enantiomeric purity enrichment of (R)-tetrahydrothiophene- 3-ol sulfonyl derivatives by crystallization” Tetrahedron: Asymmetry 25 (2014) 1581–1589 an attempt was made to extend this type of strategy to a family of related sulfonyl compounds, and while “Unfortunately, since four sulfonyl derivatives, methane 4, 2-propane 5, butane 6, and benzene 7, formed oily substances at room temperature, crystallization experiments were not performed..... Four derivatives, 8, 10, 14, and 16, produced the ‘mother liquor’ with higher enantiomeric purity as a result of precipitation of the  crystals with lower enantiomeric purity. The products with higher enantiomeric purity were found to have lower melting points. For example, 2-naphthalene (R)-16 with 73% ee produced the mother  liquors with 94.2% ee (mp 59–65 oC) and crystals with 65.7% ee (mp 64–66 oC), respectively (entry 13-2). On the other hand, only dansyl (5-(dimethylamino)naphthalene) 17 produced ‘crystals’ with higher enantiomeric purity (entry 14). In this case, the higher % ee product had a higher melting point.”  Only 1 compound resulted in crystalline material that was enriched.  Clearly there is a complex interaction between the conglomerates and the solvent. “Although an 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625